Citation Nr: 1033997	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from February 
1970 to December 1979, with active duty service from June to 
October 1970.  He had verified periods of active duty service in 
the Air Force Reserve beginning in January 1998.  It also appears 
that the appellant had periods of service in the Army National 
Guard and Air Force Reserve in the 1980s and 1990s that have yet 
to be verified, as discussed below.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which, in pertinent part, denied entitlement to 
service connection for hypertension.

The May 2007 rating decision also denied entitlement to service 
connection for high cholesterol.  However, as the appellant did 
not initiate an appeal with respect to this issue, it will not be 
considered here.

The appellant provided testimony before the Board during a 
videoconference hearing at the RO in February 2010.  A transcript 
is of record. 

In February 2010, the appellant submitted new evidence 
accompanied by a waiver of local jurisdiction directly to the RO 
following certification of the claim to the Board.  The Board has 
accepted this additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.1304 (2010).

During the hearing before the Board, the appellant stated 
that he also incurred asthma during service.  This 
represents an informal claim for service connection for 
asthma.  As the issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does 
not have jurisdiction over it, and it must be referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

Service records show that the appellant served in the Army 
National Guard and the Air Force Reserve during the 1980s and 
1990s.  Specifically, a March 1987 examination report shows that 
the purpose of the examination was for enlistment in the Air 
Force Reserve.  A May 1988 treatment note indicated "training 
physical IMA" or the individual mobilization augmentee.  The 
appellant was noted for the first time with high blood pressure 
in October 1988, where the records show his continued status as 
IMA.  The appellant testified during the videoconference hearing 
before the Board in February 2010 that he was first diagnosed 
with high blood pressure or hypertension in the late 1980s when 
he entered the IMA program.  IMA program members are required to 
serve on active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) similar other members of a military reserve 
unit.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA) or injury incurred or aggravated 
by inactive duty training (INACDUTRA).   
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 
U.S.C.A.  
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time 
duty in the Armed Forces performed by Reserves for training and 
full-time duty as members of the Army National Guard or Air 
National Guard of any State.  Id.  The appellant's ACDUTRA 
service during the 1980s and 1990s (before 1998) have not yet 
been verified and the record does not demonstrate that this has 
been attempted with a negative response.  

Thus, a remand is necessary to determine whether the appellant's 
service in the 1980's and 1990's was ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to determine 
whether the appellant's service in the Air 
Force Reserve in the 1980s and 1990s (pre 
1998) was active duty, ACDUTRA, and/or 
INACDUTRA.  Take all necessary steps to 
determine the type of the appellant's service 
in October 1988 when he was in the IMA 
program.    

2.  Readjudicate the issue on appeal with 
consideration of the new evidence, including 
that which was submitted post-certification 
to the Board.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



